            Case 1:19-cv-00902-KBJ Document 17-2 Filed 01/19/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

REBECCA TWING                                                CASE NO.: 1:19-cv-00902-KBJ
429 Cardinal Drive
Front Royal, VA 22630

           Plaintiff

v.

UNITED STATES OF AMERICA

      Defendant.
________________________________/

                                  INTERVENOR’S COMPLAINT

           Intervenor Plaintiff, AMERICAN ZURICH INSURANCE COMPANY a/s/o REBECCA

TWING (“ZURICH”), by and through its undersigned counsel, and hereby brings this cause of

action against Defendant, UNITED STATES OF AMERICA, and states as follows:

                             JURISDICTION, VENUE, AND PARTIES

           1.      Jurisdiction of this Court over Defendant, UNITED STATES OF AMERICA, is

invoked pursuant to the Federal Torts Claims Act (“FTCA”), 28 U.S.C. § 1346(b) and §§2671,

et. seq.

           2.      Intervenor Plaintiff, ZURICH, is the successor in interest to Zurich Insurance

Company, U.S. Branch. ZURICH is a New York corporation engaged in the insurance business

with a statutory home office located at One Liberty Plaza, 165 Broadway, 32nd Floor, New York,

NY and its principal place of business located at 1299 Zurich Way, Schaumburg, IL 60196.

ZURICH is authorized to transact business in the District of Columbia.
           Case 1:19-cv-00902-KBJ Document 17-2 Filed 01/19/21 Page 2 of 5
Twing v. United States of America
Intervenor Complaint
Case No.:
2|P a g e


         3.        Plaintiff, Rebecca Twing, is a resident of the Commonwealth of Virginia.

         4.        This cause of action arose in the District of Columbia; thus venue properly lies with

this Court pursuant to 28 U.S.C. § 1402(b) and § 1391(e).

         5.        At all times relevant, upon information, knowledge and belief Defendant, UNITED

STATES OF AMERICA, owned, operated, and maintained the parking areas at the Smithsonian

National Zoo.

         6.        Notice of Plaintiff’s tort claims were received by the Defendant through its agency,

the Smithsonian Institution on or about April 26, 2018. Plaintiff’s claims were denied by the

Smithsonian Institute on October 24, 2018. Plaintiff filed the current action in compliance with the

requirements under the Federal Tort Claims Act.

                                                 FACTS

         7.        ZURICH incorporates by reference all other paragraphs of the Intervenor

Complaint as if fully alleged herein, and further alleges as follows:

         8.        Plaintiff was an employee with Accenture, LLP on May 6, 2016

         9.        ZURICH is the workers compensation carrier for Accenture, LLP.

         10.       On the evening of May 6, 2016, Plaintiff attended an event at the Smithsonian

National Zoo (“Zoo”), while in the scope of her employment with Accenture, LLP.

         11.       At the end of the event, she attempted to walk back to her vehicle, parking in the

Zoo parking lot.

         12.       As Plaintiff walked to her car, her path was blocked by a fence.

         13.       Plaintiff was forced to navigate in the dark around the fence blocking her path.
           Case 1:19-cv-00902-KBJ Document 17-2 Filed 01/19/21 Page 3 of 5
Twing v. United States of America
Intervenor Complaint
Case No.:
3|P a g e


         14.       The ground around the fence on which she was forced to walk was slippery, due to

rain, and caused the Plaintiff to slip and fall backwards and the side. Plaintiff grabbed the fence as

she fell, but landed on her shoulder blades and back, jarring her head.

         15.       The Plaintiff submitted a worker’s compensation claim through her employer,

Accenture, LLP’s insurance carrier ZURICH.

         16.       ZURICH determined the loss was a “covered loss” and paid accordingly.

         17.       ZURICH, as subrogee to the rights of the Plaintiff, now seeks reimbursement for

the worker’s compensation benefits paid to Plaintiff, due to the Defendant’s negligence.

         18.       ZURICH has complied with all conditions precedent to the filing of this lawsuit.

                                      COUNT I - NEGLIGENCE

         19.       ZURICH incorporates by reference all other paragraphs of the Intervenor

Complaint as if fully alleged herein, and further alleges as follows:

         20.       Defendant and its agents, employees and/or servants, including, but not limited its

agency Smithsonian Institute and its agents employees and/or servants, had a duty to ensure that

the parking lot had adequate lighting and to inspect the parking lot had adequate lighting and to

inspect the parking area to ensure that dangerous conditions – like the one caused by the wet

slippery ground near the fence – did not exist on the premises, to ensure there was a safe path

around the parking area, to ensure there was a safe access to cars parking in the lot, and to ensure

that the design of the parking lost did not create a hazard to guests.

         21.       Defendant had notice of the dangerous condition; further the Defendant, or in the

exercise of ordinary care should have known that the parking area posed a danger to individuals

walking to the parking lot.
           Case 1:19-cv-00902-KBJ Document 17-2 Filed 01/19/21 Page 4 of 5
Twing v. United States of America
Intervenor Complaint
Case No.:
4|P a g e


         22.       Thus, Defendant had a duty to either remedy or warn Plaintiff of the dangerous

condition.

         23.       Defendant breached its duty when it failed to provide adequate lighting, remedy the

hazard, provide sufficient warning of the hazard, and or provide a reasonable alternate route to

individuals such as Plaintiff.

         24.       As a direct and proximate cause of Defendant’s negligence, Plaintiff suffered and

will continue to suffer loss of cognitive function and significant mental pain and anguish;

permanent injuries; has incurred medical expenses and will continue to incur medical expenses for

medical and hospital care in connection with the incident; has incurred and will continue to incur

lost wages; and has suffered and will continue to suffer the mental and physical pain and suffering

and emotional distress associated with all of the above.

                                       PRAYER FOR RELIEF

         WHEREFORE, Intervenor Plaintiff, AMERICAN ZURICH INSURANCE COMPANY

a/s/o REBECCA TWING, respectfully demands judgment against the Defendant for all worker’s

compensation benefits paid to Plaintiff from Intervenor Plaintiff, plus costs and interest, along with

any other relief this Court deems just and proper.

                                                 Respectfully submitted,

                                                 /s/ Michael B. Stevens (D.C. Bar No.:1005211)
                                                 MICHAEL B. STEVENS, ESQ.
                                                 DERREVERE STEVENS BLACK & COZAD
                                                 2005 Vista Parkway, Suite 210
                                                 West Palm Beach, FL 33411
                                                 Telephone: (561) 684-3222
                                                 Facsimile: (561) 640-3050
                                                 eservice@derreverelaw.com
                                                 ririzarry@derreverelaw.com
                                                 Attorney for Intervenor Plaintiff
           Case 1:19-cv-00902-KBJ Document 17-2 Filed 01/19/21 Page 5 of 5
Twing v. United States of America
Intervenor Complaint
Case No.:
5|P a g e




                                    JURY TRIAL DEMAND

      Intervenor Plaintiff requests a jury trial on all counts against Defendant, United States of
America.

                                             /s/ Michael B. Stevens
                                             MICHAEL B. STEVENS
